Title: William Lee to the American Commissioners, 20 January 1778
From: Lee, William
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen.
Chaillot 20 Jan. 1778
As you have now furnish’d me with the copy of the Treaty, I do not know of any reason for remaining here any longer, therefore propose setting out for Vienna in two or 3 daies to execute my appointment at that Court, provided you will supply me with the necessary funds to bear the expence of my Commission. The money will not be immediately requisite, as a letter of credit on a Banker in Paris will answer my purpose as well. I suppose £2000 Sterling will be sufficient, tho’ the Court of Vienna is as expensive as most Courts in Europe, and travelling in Germany costs more money than either in France or England; but in this I presume you will be Govern’d by the intentions of Congress, as expressed in their appointment for their commissioners at the Court of Versailles.
Mess. Franklin Deane & Lee.
